ROBB, Associate Justice.
Appeal from a decision of the Patent Office awarding priority of invention to tbe senior party, Replogle.
It is the contention of appellant Hoover that Replogle has no right to , make tbe claims, which read as follows:
“1. A suction cleaner easing, in combination with a fan and motor, their common axes downwardly and rearwardly inclined.
“2. A suction cleaner having a suction chamber, a fan chamber, and a motor arranged in the order indicated from front to rear, the common axes of fan and motor downwardly and rearwardly inclined.”
Hoover’s contention is that bis device involves a low-down construction, not present in Replogle’s device, and that tbe common axes of the fan and motor in Replogle cannot be said to be downwardly and rearwardly inclined. As pointed out by tbe Law Examiner, and by the Assistant Commissioner, these claims are not limited to a “low-down” cleaner, but merely reeite relative arrangement of parts which may be employed in any cleamer.
As to the second contention, we agree with the Law Examiner and Assistant Commissioner that the common axes of tbe fan and motor in Replogle’s structure are downwardly and rearwardly inclined when tbe cleaner is in its normal or upright position.
Since tbe opinion of the Assistant Commissioner contains a full and satisfactory discussion of tbe questions involved, we adopt it and affirm the decision.
Affirmed.
Petition for rehearing denied February 21, 1925.